Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-12 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a main casing having an opening; an opening-closing member configured to open and close the opening; a drum frame detachably attached to the main casing through the opening and including a photosensitive drum; a developing device detachably attached to the main casing through the opening and including a developing roller; and a developing device supporting structure including left and right side walls, each of the side walls having a guide groove, the guide groove extending from an upper end of each of the side walls in a direction away from the opening, wherein the developing device includes a developing device frame configured to support the developing roller, the developing device frame .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (US 10,996,618 B2) discloses an image forming apparatus including a developing device supporting structure having a groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
September 1, 2021